DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1,4,20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 2020/0092037).
Claim 1. 
Wang et al discloses a method performed by a wireless device for
transmitting Hybrid Automatic Repeat Request (HARQ) feedback,
comprising:
for an uplink transmission to be transmitted on an uplink channel, applying a modified modulation constellation (see Fig.5B)  for a HARQ feedback, the modified modulation
constellation having a modified Acknowledgment/Non-Acknowledgment (ACK/NACK)
assignment as compared to a normal modulation constellation (Fig.5A) having a normal
ACK/NACK assignment (ACK in the 1st quadrant of Fig.4 is moved toward the right corner on the circle in Fig.5, and NACK in the 3rd quadrant of Fig.4 is moved toward the left corner on the circle in Fig.5); and

modified modulation constellation.

Claim 4. 
Wang et al discloses  configuring the wireless device to use the modified ACK/NACK assignment when transmitting HARQ feedbacks in uplink transmissions on a plurality of physical channels.  Paragraph [0004] describes a plurality of uplink physical channels. 

Claim 20. 
Wang et al  discloses a wireless device comprising:
a memory configured to store instructions and processing circuitry configured to execute the instructions (paragraph [0160] describes using software executed by a processor); wherein the wireless device is configured to:
for an uplink transmission to be transmitted on an uplink channel, applying a modified modulation constellation (see Fig.5B)  for a HARQ feedback, the modified modulation
constellation having a modified Acknowledgment/Non-Acknowledgment (ACK/NACK)
assignment as compared to a normal modulation constellation (Fig.5A) having a normal
ACK/NACK assignment (ACK in the 1st quadrant of Fig.4 is moved toward the right corner on the circle in Fig.5, and NACK in the 3rd quadrant of Fig.4 is moved toward the left corner on the circle in Fig.5); and
transmitting (1620) HARQ feedback in the uplink transmission according to the
modified modulation constellation.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2020/0092037) in view of Chendamarai Kannan (US2017/0346605). 
Wang et al discloses all the claimed subject matter, as discussed above, except for transmitting HARQ feedbacks in for uplink transmissions on slot-based short physical uplink control channel (sPUCCH).    Chendamarai Kannan teaches ePUCCH may carry an ACK/NACK in a HARQ feedback transmission.  See paragraph [0071].   Thus, it would have beed obvious to one skilled in the art prior to the filing of the present application to transmit HARQ feedback on a sPUCCH as taught by Chendamarai Kannan. 
Allowable Subject Matter
s 2,3,6,8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 11-19,30  are allowed.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039.  The examiner can normally be reached on 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/            Primary Examiner, Art Unit 2632